Case: 19-30613      Document: 00515405266         Page: 1    Date Filed: 05/05/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                    No. 19-30613                            May 5, 2020
                                  Summary Calendar
                                                                          Lyle W. Cayce
                                                                               Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee,

v.

MICHAEL A. LORD,

                                                 Defendant-Appellant.


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 5:15-CR-240-1


Before CLEMENT, ELROD, and OLDHAM, Circuit Judges.
PER CURIAM: *
       Michael A. Lord pleaded guilty to conspiracy to operate an unlicensed
money servicing business involving bitcoin and to conspiracy to distribute and
possess Alprazolam (Xanax), a Schedule IV controlled substance, with the
intent to distribute. He was sentenced to 46 months imprisonment on the
bitcoin conspiracy and 60 months on the drug conspiracy, to run consecutively.
On his first appeal, we affirmed his convictions but reversed and remanded his


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-30613    Document: 00515405266      Page: 2   Date Filed: 05/05/2020


                                 No. 19-30613

sentence. On remand, the district court sentenced Lord to consecutive 46 and
60-month sentences, for a total of 106 months. Lord objected because this was
the same sentence imposed prior to this court’s remand. Lord now appeals,
challenging his sentence as procedurally and substantively unreasonable.
      We review a district court’s sentencing decision for procedural and
substantive reasonableness, under the abuse-of-discretion standard. Gall v.
United States, 552 U.S. 38, 50-51 (2007).
      Lord complains that the district court erred in justifying its sentence
with only conclusory reasons. But the district court considered the parties’
arguments, and it gave its reasons for imposing consecutive sentences totaling
106 months, making clear its rationale for the sentence. See Rita v. United
States, 551 U.S. 338, 356 (2007). This is sufficient under our precedent. See id.
      Further, Lord cannot show that the district court abused its discretion
by misapplying U.S.S.G. § 5G1.2(d).        The district court did not impose a
Guidelines-based sentence under § 5G1.2(d) but upwardly varied.           Section
5G1.2 does not limit the district court’s discretion to vary upwardly from the
guidelines range based upon the 18 U.S.C. § 3553(a) factors and impose
consecutive sentences. See 18 U.S.C. § 3584; United States v. Conlan, 768 F.3d
380, 394-95 & n.46 (5th Cir. 2015).
      Lord’s substantive reasonableness challenge also fails under the abuse-
of-discretion standard. See United States v. Rodriguez, 602 F.3d 346, 361 (5th
Cir. 2010). The district court’s comments at sentencing reflect its consideration
of the § 3553(a) factors. See United States v. Smith, 440 F.3d 704, 708 (5th Cir.
2006). Lord asks us to reweigh the § 3553(a) factors, which is outside the scope
of our review. See Gall, 552 U.S. at 51. Given the deference afforded to a
district court’s assessment of the § 3553(a) factors and the reasons for its




                                       2
    Case: 19-30613   Document: 00515405266     Page: 3   Date Filed: 05/05/2020


                                No. 19-30613

sentencing decision, Lord has not shown that his sentence is unreasonable. See
id. at 51.
      AFFIRMED.




                                      3